Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “A portal unit of the present invention includes…” is language which can be implied.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shirley (USPN 8,985,264).
Shirley discloses a portal unit interposed between a suspension unit (11) and a driving wheel (not shown) in a vehicle, the portal unit comprising: a deceleration gear train (46, 47 and 48) decelerating a rotational power that is operatively transmitted from a drive source provided in the vehicle; and a housing (41/42) accommodating the deceleration gear unit, 
wherein the housing includes an inner side wall (43) that is formed, at a position above a rotation axial line (see axis depicted in Figure 3, nearest reference numeral 83) of the driving wheel, with an input opening (56) for inputting the rotational power operatively transmitted from the drive source into the deceleration gear train, an outer side wall (42) that is formed, at a coaxial position with the rotation axial line of the driving wheel, with an output opening (71) for outputting the rotational power, which is decelerated by the deceleration gear train, toward the driving wheel, and an intermediate wall (44) that connects peripheral edges of the inner side wall and the outer side wall so as to form an accommodating space (see Fig. 3) for accommodating the deceleration gear train, wherein the inner side wall is provided, at a radially outward position of the input opening, with mount bolts (81) for the suspension unit, and wherein the mount bolts each include a shaft portion (see Fig.3) protruding inwardly (toward the right side of fig. 3) in a vehicle width direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirley (USPN 8,985,264) in view of Armfield (US 2012/0181850 A1).
Shirley discloses the claimed invention, including further comprising: an input portion (57) supported by the housing so as to receive, through the input opening, the rotational power that is operatively transmitted from the drive source; and an output portion (72) supported by the housing so as to output, through the output opening toward the driving wheel, the rotational power that is decelerated by the deceleration gear train, wherein the deceleration gear train has a driving side gear (46) supported by the input portion in a manner to be relatively un-rotatable around the axial line with respect thereto, a driven side gear (48) supported by the output portion in a manner to be relatively un-rotatable around the axial line with respect thereto, and an idle gear (47) engaged with both the driving side gear and the driven side gear,
Shirley does not disclose that the idle gear includes first and second idle gears that are symmetrically arranged across a virtual center plane connecting an axial line of the input portion and an axial line of the output portion.
Armfield discloses a portal unit (20) having first and second (57) idle gears. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the portal unit of Shirley to have first and second idle gears, in order to better distribute the loading on the idle gears during power transmission. 

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658